DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 May 2022 has been entered.
 Examiner’s Statement of Reasons for Allowance
Applicant’s amendment and remarks received 09 May 2022 have been fully considered.  Claims 1, 3-6 and 8-11 are therefore allowed with the additional limitations included.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or reasonably suggest an optical communication system comprising the unique combination of limitations as currently amended.  More specifically, prior art of record fails to disclose or reasonably suggest an optical communication system comprising a light source module, a circuit board disposed in the light source module, a light emitter disposed in the light source module and electrically connected to the circuit board, and a receiver optical subassembly (ROSA) located outside the light source module, and the ROSA optically coupled to the light emitter, a fiber connector disposed on the circuit board for optically coupling the light emitter and the ROSA, a receiver housing located outside the light source module, wherein the ROSA and a transmitter optical sub-assembly (TOSA) excluding the light emitter are disposed in the receiver housing in addition to the accompanying features of the independent claim.
A close prior art of record is U.S. Patent 10,698,168 to Lin et al.  As previously discussed, Lin teaches an optical communication system comprising a light source module (Figures 7a-7g), a circuit board (Column 6, Lines 31-35) disposed in the light source module, a light emitter (712) disposed in the light source module and electrically connected to the circuit board and a receiver optical subassembly (ROSA) (Figure 1; 208) located outside the light source module, and the ROSA optically coupled to the light emitter.  But, Lin fails to expressly teach a fiber connector disposed on the circuit board for optically coupling the light emitter and the ROSA, a receiver housing located outside the light source module, wherein the ROSA and a transmitter optical sub-assembly (TOSA) excluding the light emitter are disposed in the receiver housing.
Another close prior art of record is U.S. Patent Application Publication 2019/0018206 to Luo et al.  Luo teaches an optical communication system comprising a light source module (Figure 3), a circuit board (1) disposed in the light source module, a light emitter (1.4) disposed in the light source module and electrically connected to the circuit board and a photoelectric device connected to the MT pin of the light source module outside of the light source module, and the photoelectric device is optically coupled to the light emitter.  But Luo fails to expressly teach a receiver optical subassembly (ROSA) located outside the light source module, and the ROSA optically coupled to the light emitter.  Luo teaches a fiber connector (1.5) disposed on the circuit board for optically coupling the light emitter and the ROSA.  However, Luo does teach a photoelectric device.  Luo further fails to teach a receiver housing located outside the light source module, wherein the ROSA and a transmitter optical sub-assembly (TOSA) excluding the light emitter are disposed in the receiver housing.
Therefore, claims 1, 3-6 and 8-11 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  None of the documents cited by the Examiner discloses or reasonably suggests the allowable subject matter discussed above.  Reference A is the printed publication of the current application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352. The examiner can normally be reached M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINA M WONG/Primary Examiner, Art Unit 2874